tax exempt and government entities department of the treasury internal_revenue_service washington d c aug qe tep re az re dear this letter is in response to your request with respect to the above-referenced defined benefit pension_plan pursuant to revproc_90_49 for the plan_year commencing date revproc_90_49 sets forth the procedure whereby under certain circumstances a disallowance of the deduction of employer contributions to a qualified defined_benefit_plan may be obtained thereby fulfilling a condition under which such contributions could revert to the employer based on the information submitted we have determined that contributions amounting to dollar_figure which were made for the plan_year commencing date may be considered as disallowed solely for the purpose of applying revrul_91_4 therefore the return of contributions not exceeding dollar_figure would not adversely affect the qualified status of the pian providing this reversion occurs no later than one year from the date of this letter however if the amount is not returned by your tax filing_date including extensions filed for and granted the tax under sec_4972 would apply in granting this approval we are not expressing any opinions as to the accuracy or acceptability of any calculations or other material submitted with your request in this office when filing form_5500 for the plan_year commencing date a copy of this letter must be attached to the schedule sb form a copy of this letter should be furnished to the enrolled_actuary for the plan we have sent copies to your authorized representatives pursuant to a power_of_attorney on file if you require further assistance in this matter please contact sincerely yours dd azo david m ziegler manager employee_plans actuarial group
